Citation Nr: 0605279	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-05 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for the residuals of 
gonorrhea, to include epididymitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
which, among other things, denied service connection for 
malaria, fungal infections of the left hand and both feet, 
ecchymosis of the left lower leg, epididymitis, a lymph node 
disorder, a prostate gland disorder, an enlarged right 
testicle, and a history of gonorrhea.

After the veteran filed an April 2002 notice of disagreement 
(NOD) with all of these decisions, and the RO issued an 
August 2002 statement of the case (SOC) and a February 2003 
supplemental SOC (SSOC), the veteran filed a February 2003 
Substantive Appeal (VA Form 9).  In that document, the 
veteran checked the box that indicated: "I have read the 
statement of the case and any supplemental statements of the 
case I received.  I am only appealing these issues," and 
wrote, "Epididymitis as a result of gonorrhea."  Thus, the 
veteran has not perfected an appeal as to the issues of 
service connection for malaria, fungal infections of the left 
hand and both feet, ecchymosis of the left lower leg, a lymph 
node disorder, a prostate gland disorder, and an enlarged 
right testicle, and the Board therefore has no jurisdiction 
over them.  See 38 C.F.R. § 20.200 (appeal consists of timely 
filed NOD and, after SOC has been issued, a timely filed 
Substantive Appeal); 38 C.F.R. § 20.202 (2005) (If SOC or 
SSOC addressed several issues, the Substantive Appeal must 
either indicate that the appeal is being perfected as to all 
of those issues, or must specifically identify the issues 
appealed, and completion and filing of substantive Appeal are 
the last actions the appellant needs to take to perfect an 
appeal).

The veteran cancelled his scheduled January 2005 
videoconference hearing before a Veterans Law Judge (VLJ) of 
the Board.  His request for a hearing is therefore considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2005).


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's in-service gonorrhea was 
acute and transitory and resolved without residual 
disability, he did not have continuity of symptomatology of 
this disorder, which appears to have resolved.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have epididymitis in 
service, the epididymitis that arose shortly thereafter was 
acute, there is no evidence of epididymitis until many years 
thereafter, the epididymitis is not otherwise related to 
service, and the December 2001 VA examiner, who indicated 
that epididymitis had resolved, stated that his conclusion as 
to a relationship between the veteran's epididymitis and his 
non-service-connected gonorrhea was speculative.


CONCLUSION OF LAW

The chronic residuals of Gonorrhea, to include chronic 
epididymitis, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  VA met this 
requirement here.  After the veteran filed his February 2001 
claim for service connection for multiple disabilities, the 
RO sent him an April 2001 letter explaining VA's duties to 
notify and assist him with this claim, and the veteran's 
rights and responsibilities in this regard.  The RO did not 
take any action until its March 2002 rating decision.  Thus, 
in compliance with Pelegrini, VA provided VCAA notification 
to the veteran prior to its initial adjudicative action on 
his claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a SOC or SSOC, as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

These requirements were met in this case.  The RO's April 
2001 letter told the veteran it had received his service 
connection claims and explained what the veteran had to show 
to establish entitlement to service connection.  The letter 
also listed the evidence the RO had received from the 
veteran, the evidence it had asked for, and the type of 
evidence the veteran should send to the RO, including medical 
treatment records and lay statements from those with first-
hand, personal knowledge of his disability.  It also 
explained how VA would assist the veteran in obtaining VA and 
non-VA records.  Thus, reading the letter as whole, it 
substantially complied with the all of the elements of the 
notice requirement, including the fourth element.  Mayfield, 
19 Vet. App. at 127.
 
Moreover, VA obtained the service medical records (SMRs) and 
all identified treatment records other than those that the 
veteran indicated in his March 2005 letter had been 
destroyed, see 38 C.F.R. § 3.159(c)(1) (2005) (follow-up 
request for non-Federal records not necessary where records 
sought do not exist), and the recent scrotum ultrasound 
which, as discussed in detail below, does not contain 
additional evidence relevant to the issues on appeal.  There 
is no indication that any other records exist that should be 
requested, or that any pertinent evidence was not received, 
and the veteran was afforded a VA genitourinary examination 
as to the disabilities for which he is claiming service 
connection.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.310(a) (2005).  Where a 
veteran's service-connected disability aggravates, but is not 
the proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 445, 448 (1995).

When a disease is shown to be chronic in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  When such chronicity in service or within the 
presumptive period is not adequately supported, or may be 
legitimately questioned, a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2005).  Service connection also 
is permissible for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, indicates the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

As to the veteran's gonorrhea, there are multiple notations 
of possible gonorrhea versus meatal infection in the SMRs, 
and the veteran indicated in his August 1967 report of 
medical history at the time of separation that he had once 
had or had at that time "VD-syphilis, gonorrhea, etc . . 
.," but the August 1967 separation examination indicated 
that all systems were normal, including the genitourinary.  
Thus, to the extent that the veteran had gonorrhea in 
service, it was acute and transitory and resolved with 
residual disability.  The absence of a chronic disorder in 
service is supported by the conclusion of the December 2001 
VA examiner, who, after reviewing the claims folder and 
examining the veteran, diagnosed him with a history of 
sexually transmitted disease, resolved.  In addition, there 
is nothing in the treatment records from the intervening 
years indicating that the veteran had continuing gonorrhea or 
residuals thereof.  

Thus, the preponderance of the competent, probative evidence 
of record reflects that the veteran did not have chronic 
gonorrhea in service or continuity of symptomatology, and 
that this disability has resolved.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim.").  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for service connection for 
gonorrhea must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).

As to the claim for epididymitis, there is no evidence of 
this disorder in service, and, as noted, the August 1967 
separation examination indicates that the veteran's 
genitourinary system was normal.  December 1968 records of 
Cabarrus Memorial Hospital indicate that the veteran was 
admitted there in December 1968 and diagnosed with acute 
epididymitis.  The next evidence of epididymitis appears to 
be in March 1999 treatment records of Dr. "M.," who 
described "what appears to be a mild epididymitis on the 
right," and noted in January 2000 that the veteran was 
having a little bit of the same epididymis pain he had the 
previous spring.  However, at the time of the December 2001 
VA examination, the VA examiner found that the epididymitis 
appeared normal on examination, although he noted that the 
right testicle was enlarged, and diagnosed the veteran with 
history of epididymitis, resolved.  As to the etiology of 
this disorder, the VA examiner wrote: "it appears to be 'as 
likely as not' that there is a cause and effect relationship 
between the sexually transmitted disease (gonorrhea) the 
veteran had in the military and the residual enlargement of 
his testicle.  However, this is speculative."  This opinion 
cannot serve as the basis for a finding of service connection 
for two reasons.  First, there is no evidence of continuing 
or chronic epididymitis.  Second, the VA examiner admitted 
that his opinion was speculative, and such speculation cannot 
serve as the basis for a grant of service connection.  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology 
equivalent to "may or may not" is an insufficient basis for 
an award of service connection); see also 38 C.F.R. § 3.102 
(2005) (defining reasonable as one distinguished from pure 
speculation or remote possibility).  In the absence of a 
continuing or chronic disorder, there is no disorder to 
service connect.

In addition, a January 2002 VA scrotum ultrasound report 
noted epididymitis seen as enlargement of the right 
epididymis, and a March 2002 Northeast Medical Center 
testicular ultrasound found a tiny hydrocele on the left 
testicle and several dilated tubular structures consistent 
with a right varicocele, with no evidence of intratesticular 
mass.  However, as the epididymitis diagnosed in December 
1968 was determined to be acute and the December 2001 VA 
examiner found that this disorder had resolved at that time, 
the evidence reflects that the subsequent epididymitis found 
on ultrasound examinations is not related to service or the 
acute epididymitis with which the veteran was diagnosed 
shortly thereafter.  For this reason, the more recent 
ultrasound that the veteran indicated in his March 2005 
letter he underwent in February 2004, and for which he not 
received the results as of March 2005, is not relevant to the 
issue on appeal, as there are previous ultrasound reports 
indicating epididymitis, but no competent evidence that this 
disorder is related to service or the acute epididymitis 
diagnosed in December 1968. 

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have 
epididymitis in service, that the epididymitis that arose 
shortly after service was acute, did not arise again until 
many years thereafter, and resolved prior to the more recent 
findings of epididymitis on ultrasound examinations, which 
have not otherwise been shown by competent evidence to be 
related to service or proximately due to, the result of, or 
aggravated by a service-connected disability.  The benefit-
of-the-doubt doctrine is therefore not for application, and 
the claim for service connection for epididymitis must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996). 


ORDER

The claim for service connection for chronic residuals of 
gonorrhea, to include chronic epididymitis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


